IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-50470
                                      Summary Calendar



       UNITED STATES OF AMERICA,

                                                           Petitioner-Appellee,

                                             versus

       REAL PROPERTY LOCATED AT 2801 DOUG FORD,
       EL PASO, TEXAS WITH ALL APPURTENANCES
       AND IMPROVEMENTS THEREON,

                                                           Respondent,

       JOSE LUIS SAMANIEGO,

                                                           Claimant-Appellant.


                   Appeal from the United States District Court for
                            the Western District of Texas
                             (USDC No. EP-99-CV-246)
           _______________________________________________________
                                 January 23, 2001

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      Claimant-appellant Jose Luis Samaniego appeals the district court’s order

entering summary judgment for the United States of America in this forfeiture suit.

Samaniego argues that the district court erred in refusing to apply the “substantial

connection” test to forfeitures under 21 U.S.C. § 881(a)(7). Samaniego admitted

that the property was used in commission of the drug offense. Whether we look for

a substantial connection or a facilitation between the property and the offense, the

property was subject to forfeiture as the district court ruled.

      Affirmed.




                                            2